Title: Thomas Jefferson to Virginia Delegates in Congress, 18 December 1780
From: Jefferson, Thomas
To: Virginia Delegates in Congress

 
A Richmont le 18. Decemb. 1780.
   
   Above this line and separated from it by a horizontal line is written, “Traduction de la lettre du Gouverneur de Virginié aux délégués de cet état en congrés.”

Messieurs
J’ai pris les informations nécessaires pour connoitre les rades d’ou les vaisseaux de guerre François qu’on stationneroit cet hiver dans notre Baye pourroient proteger le plus efficacement son commerce, etre le plus en sureté et avoir la meilleure retraite. Celles d’Hampton et d’York sont les seules qui commandent l’entrée de la Chesapeak; aucun vaisseau ne peut y pénétrer sans être vu de l’une ou l’autre de ces deux places. La rade D’Hampton est plus à portée des caps d’environ une heure ou une heure et demi de navigation et par cet avantage l’emporte de beaucoup: mais d’autres considérations la rendent très infèrieure à celle d’York. Les vaisseaux ne sont pas dans la première parfaitement à l’abri des tempetes; on n’y peut recevoir aucune assistance de la terre contre une supériorité maritime, si petite qu’elle soit; un Vaisseau de ligne ne peut remonter plus haut qu’à environ huit milles de Burwell’s Ferry et une frégate qu’à Jamestown, sans s’alleger; il est vrai qu’en prenant ce dernier parti, elle pourroit s’avancer Jusque par de la Hoods, ou elle seroit en toute sureté. D’York-town au contraire, on a également vue sur la Baye quoiqu’on en soit un peu plus éloigné; le port y est parfaitement sur pendant tout l’hyver; les batteries de la place peuvent par une coopération sauver de la nécessité de faire retraite devant une petite supériorité de Force, et si la retraite étoit indispensable, l’on a quatre brasses d’eau jusqu’à portopotank, 25 miles audessus d’York et 6. au dessous de West-point ou la rivière a un mile et demi de large, mais ou le chenal n’a que 150. Verges et s’etend le long de la rive du nord. Il y a une barre à cet endroit ou ne trouve que 18. pieds d’eau quand la marée est haute. cette derniere profondeur se soutient jusqu’à Cumberland sur la pamunkey et jusqu’à King and queen Court house sur la Mattapany. À Cumberland la rivière a 100. ou 120 yards de large, à King et queen Court house elle en a 250. et ces deux places sont dans le coeur du pays. Il paroit d’après cela que des Fregates auroient une retraite sure à tous égards; mais que des vaisseaux de ligne ou tous autres tirant plus de 18. pieds d’eau ne seroient pas dans le même Cas. On peut d’ailleurs se procurer plus facilement à York town qu’à Hampton les rafraichissement necessaires et toutes ces considérations paroissent devoir lui obtenir la préférence.
J’ai l’h. d’E. & &.
Signé    Th. Jepherson.
  
At Richmond the 18. Decemb. 1780.
Gentlemen:
I have gathered the information necessary to become acquainted with the roadsteads from which the French warships that will be stationed this winter in our bay can most effectively protect its commerce, be safest, and have the best harbor. Only those of Hampton and York command the entrance of the Chesapeake; no vessel can enter there without being seen from one or the other of these two places. Hampton roadstead is only an hour’s or an hour and a half’s sail from the capes and this is very much of an advantage: but other considerations make it very inferior to that of York. In the first of these places ships are not completely protected from gales; nor can they receive any assistance from land against a superior naval force, however slight that superiority may be. A ship of the line can not go farther up stream than about eight miles from Burwell’s Ferry and a frigate only to Jamestown, without unloading; it is true that by doing the latter it can move up even beyond Hoods, where it would be in complete safety. On the other hand one may keep an equally good watch on the Bay from Yorktown although one’s view from there is a little more distant; the harbor there is completely safe all during winter; the batteries at that site can cooperate to make unnecessary a retreat before a slightly superior force, and if the withdrawal were to be indispensable, there are four fathoms of water as far as portopotank, 25 miles above York and 6 below West-point where the river is a mile and a half wide, but where the channel is only 150 rods [wide] and extends the length of the north bank. There is a bar at that place where the water is only 18 feet deep at high tide. This latter depth continues up to Cumberland on the pamunkey and up to King and queen Court house on the mattapany. At Cumberland the river is 100 or 120 yards wide, at King and queen Court house it is 250 and these two places are in the heart of the country. In view of this it appears that frigates would have in every respect a secure haven; but that ships of the line or all others drawing over 18 feet of water would not be in the same circumstances. Moreover, necessary supplies can be procured more readily at Yorktown than at Hampton and all these considerations ought to make it the preferred location.
I have the h[onor] of b[eing] & &
signed    Th. Jepherson
